Exhibit 10.14
Confidential Materials omitted and filed separately with the Securities
and Exchange Commission. Asterisks denote omissions.
SECOND AMENDMENT TO LOAN ACCOUNT PROGRAM AGREEMENT
AND FIRST AMENDMENT TO LOAN SALE AGREEMENT
THIS SECOND AMENDMENT TO THE LOAN ACCOUNT PROGRAM AGREEMENT AND FIRST AMENDMENT
TO THE LOAN SALE AGREEMENT (this “Amendment”) is entered into as of the 8th day
of October, 2008 by and between WEBBANK, a Utah-chartered industrial bank having
its principal location in Salt Lake City, Utah (“Bank”), and LENDINGCLUB
CORPORATION, a Delaware corporation, having its principal location in Sunnyvale,
California (“Company”).
Recitals
A. Bank and Company have entered into that certain Loan Account Program
Agreement dated as of December 10, 2007 (as the same may from time to time be
amended, modified, supplemented or restated, the “Program Agreement”), together
with the associated Loan Sale Agreement dated as of the same date (as amended,
modified, supplemented or restated, the “Loan Sale Agreement”).
B. Through this Amendment, Bank and Company desire to amend the Program
Agreement and the Loan Sale Agreement to incorporate a revised process for the
payment of certain loan origination fees paid by Borrowers participating in the
Program.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment have
the meanings given to them in the Program Agreement or, if not defined in the
Program Agreement, such terms have the meanings given to them in the Loan Sale
Agreement.
2. Amendments to Program Agreement.
2.1 Section 7(a). Section 7 is hereby amended by deleting subsection (a) in its
entirety and replacing it with the following:

  (a)  
Company will provide a Funding Statement to Bank by e-mail or as otherwise
mutually agreed by the Parties by 12:00 p.m. Mountain Time on each Funding Date.
Each Funding Statement shall identify those Applicants whose Applications
satisfy the requirements of the Credit Policy and with respect to whom Company
requests that Bank establish Loan Accounts, and provide the amount of Loan
Proceeds and instructions for the disbursement of all Loan Proceeds to be
disbursed by Bank on such Funding Date. The Funding Statement shall also set
forth the amount of Consumer Origination Fees due to Company on such Funding
Date. The Funding Statement shall be in the form of Exhibit E.

 

 



--------------------------------------------------------------------------------



 



  2.2  
Section 7(d). Section 7 is hereby amended by adding the following new subsection
(d):

  (d)  
Simultaneously with the disbursement of the associated Loan Proceeds, Bank shall
remit to Company the Consumer Origination Fees in accordance with the
instructions set forth on each Funding Statement. Bank’s obligation to remit
Consumer Origination Fees to Company is subject to the satisfaction of the
conditions precedent set forth in Section 7(c) above immediately prior to each
remittance of Consumer Origination Fees.

2.3 Schedule 1, Definitions.
(a) Schedule 1 is hereby amended by deleting sections (s), (t), and (w) in their
entirety and replacing them with the following:

  (s)  
“Funding Account” means an account owned by Bank and held at the Funding
Institution against which wire transfers or ACH transfers are settled for the
payment of Loan Proceeds to Borrowers and Consumer Origination Fees to Company.
    (t)  
“Funding Amount” means the aggregate amount of (i) all Loan Proceeds to be
disbursed by Bank to Borrowers on each Funding Date, and (ii) all Consumer
Origination Fees to be paid by Bank to Company on each Funding Date, as the same
are listed on a Funding Statement.
    (w)  
“Funding Statement” means the statement prepared by Company in the form of
Exhibit E on a Business Day that contains (i) a list of all Applicants who meet
the eligibility criteria set forth in the Credit Policy, for whom Bank is
requested to establish Loan Accounts; (ii) the computation of the Loan Proceeds
and all information necessary for the transfer of Loan Proceeds from the Funding
Account to the accounts designated by the corresponding Borrowers, including
depository institution names, routing numbers and account numbers; (iii) the
computation of the Consumer Origination Fees owed to Company; and (iv) such
other information as shall be reasonably requested by Bank and mutually agreed
to by the Parties.

 

2



--------------------------------------------------------------------------------



 



(b) Schedule 1 is hereby amended by adding the following new definition:
“Consumer Origination Fee” means the fee charged by Company to Borrowers and
deducted from the Loan Proceeds disbursed by Bank to Borrowers, as disclosed to
Borrowers in the Consumer Finance Materials.
3. Revised Exhibits. Company and Bank hereby approve the revised forms of
Exhibits B, C, D and E to the Loan Program Agreement attached hereto.
4. Amendments to Loan Sale Agreement.
4.1 Section 2(d). Section 2 is hereby amended by deleting subsection (d) in its
entirety and replacing it with the following:

  (d)  
Within five (5) days after the end of each calendar month, Company shall pay
Bank a monthly service fee equal to the greater of (i) the product of [*]
multiplied by [*], or (ii) $[*] in months [*] of the Initial Term; $[*] in
months [*] of the Initial Term; $[*] in months [*] of the Initial Term; and $[*]
in months [*] of the Initial Term.

[*]
4.2 Schedule 1, Definitions. Schedule 1 is hereby amended by deleting section
(z) in its entirety and replacing it with the following:

  (z)  
“Purchase Price” means the principal amount of the Loan Proceeds disbursed and
the amount of Consumer Origination Fees paid to Company for each Loan Account.

5. Limitation of Amendment.
5.1 The Amendment shall be limited precisely as written and shall not be deemed
to be a consent to any amendment, waiver or modification of any other term or
condition of the Program Agreement or Loan Sale Agreement.
5.2 This Amendment shall be construed in connection with and as part of the
Program Agreement and Loan Sale Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Program
Agreement and Loan Sale Agreement are hereby ratified and confirmed and shall
remain in full force and effect.
5.3 In the event of any conflict or inconsistency between this Amendment and the
terms of the Program Agreement or the Loan Sale Agreement, the terms of this
Amendment shall be controlling, but such documents shall not otherwise be
affected or the rights therein impaired.

 

3



--------------------------------------------------------------------------------



 



6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank and Company of this Amendment by each party
hereto.
8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Utah.
[Signature page follows.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have entered into this Amendment on the date set
forth above.

          WEBBANK    
 
       
By:
  /s/ Jason C. Lloyd
 
Name: Jason C. Lloyd    
 
  Title:   SVP, Strategic Partnerships    
 
        LENDINGCLUB CORPORATION    
 
       
By:
  /s/ Renaud Laplanche
 
Name: Renaud Laplanche    
 
  Title:   CEO    

[Signature Page to Second Amendment to Program Agreement and First Amendment to
Loan Sale Agreement]

 





--------------------------------------------------------------------------------



 



Exhibit B
Credit Policy

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 2
Section No.: 700
Policy No.: 711
Current Approval Date: September 17, 2008
Last Revision Date: January 23, 2008
WebBank
LendingClub Person-to-Person Credit Policy
Person-To-Person Lending Overview
Peer-to-peer lending is a means by which borrowers and lenders may transact
business without the traditional intermediaries. It can also be known as Social
Lending using the internet.
Internet is the enabling technology for peer-to-peer lending has been the
internet, where peer-to-peer lending appears in two primary variations: an
“online marketplace” model and a “family and friend” model.
Theory of Person-To-Person Lending
The theory is that people will be more likely to repay their obligations if the
reputation of their group is at stake. Anyone (who qualifies with a verifiable
name, bank account and Social Security number) can start a group or join an
existing group that matches their interests or philosophy.
Credit Policy

1.   Lending Club Credit Policy Committee (CPC)

  a.   Responsibilities

  i.   Review Credit Performance     ii.   Establish and Revise Risk Grade
Categories     iii.   Establish and Revise Interest Rate Categories     iv.  
Review & Update Credit Policies     v.   Recommend changes in policies to
WebBank Loan Committee and Board

  b.   Policy Exceptions

  i.   Any deviations from this WebBank approved policy must be approved by the
chief credit officer or the senior underwriter at WebBank where the amount under
consideration exceeds $25,000.

  ii.   The president of the WebBank can appoint secondary personal to approve
exceptions in the absence of the chief credit officer and/or the senior
underwriter.

2.   Loan Application Information Requirement

  a.   Basic Information

Customer’s general information will be collected including: name, address,
social security number, birth date, email address, phone numbers, income,
employment, and affiliation relationships (optional).

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 3

  b.   Loan Request Information

Borrower will provide the loan amount, length of loan term, and purpose.

  c.   Bank Account Information

Borrower will provide at the minimum one valid bank account with corresponding
ABA routing number. Lending Club will authenticate account ownership.

  d.   Payment Method

Current acceptable payment method includes electronic fund transfer (EFT) via
ACH. All ACH fund transfers will require a four (4) business day clearing period
to avoid NSF (Non-Sufficient Funds) risk.
In certain instances, wire transfers will be supported.

  e.   Information Verification/Authentication

  i.   Lending Club, at its sole discretion, reserves the right to require
verification for any information submitted at any time. Failure to comply will
be grounds of declining the listing of a loan request. Or, for a loan which has
already funded, Lending Club may, at its sole discretion, assess a False
Information Penalty and/or call the loan immediately due and payable, depending
on the severity of the situation.

  ii.   Level of verification and authentication requirements is determined by
CPC or its delegates.

  f.   Non-Credit Based Application Information

  i.   Bank Account Verification

  1.   A valid bank account with ACH transfer capability will be required for
authenticating borrowers.

  2.   Lending Club and/or its vendors will verify bank accounts through CPC
approved methods.

  ii.   Affinity Network Verification

  1.   Borrower’s membership in Affinity Groups may be verified per methods
determined by Lending Club.

3.   Credit Scoring

  a.   Credit Authorization

All Borrowers and Guarantors will be required to digitally sign an electronic
authorization for Lending Club to obtain a current (within the acceptable time
period as determined by the CPC and approved by WebBank) copy of their
respective credit reports both for the processing of the loan request as well as
for monitoring or collection efforts associated with the loan.

  b.   Credit Bureau Partner

Lending Club will rely upon its approved credit bureau partner(s) to supply the
credit scoring and credit report data for Borrowers and Guarantors.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 4

  c.   Credit Score Model

  i.   Credit Score

  1.   CPC has elected to use the FICO credit score model (as modeled by Fair
Isaac Company) from its credit bureau partner(s) (TransUnion, Experian, or
Equifax) as the primary credit score model used to categorize loans into Base
Risk Grades from lowest risk to highest risk that Lending Club is willing to
accept.

  2.   In addition to the Base Risk Grades, Lending Club will establish
additional sub-grades within each Base Risk Grade using numbers 1 being the
lowest risk (best sub-grade) up to the highest risk (worst sub-grade) as
determined by CPC.

  3.   Any credit score below the minimum acceptable score will be denied from
being able to list the loan with Lending Club.

  d.   Data Collection & Validation

  i.   Lending Club will collect customer performance data to be used for
validation of credit policies as well as future model development.

  ii.   Lending Club will also collect periodic updates of credit scores for
monitoring of active loan portfolio quality and trends.

4.   Risk Grading

  a.   Base Risk Grade

  i.   Lending Club defines the Base Risk Grade using segmentations of default
rate of the associated credit score from the lowest default rate (risk grade of
A) up to the highest default rate (risk grade of D) as listed in the Base Risk
Grade Categorization Table in Credit Policy IV.b.

  ii.   Lending Club will not list a loan request where the Base Risk Grade is
below the minimum threshold determined by CPC.

  b.   Base Risk Grade Categorization Table

                                              Below     Sample     Sample    
Sample     Sample       Minimum     Band 1     Band 2     Band 3     Band 4  
FICO Score (new customer)*
    < 640       640~659       660~679       679~713       714+  

      *   For all industries

  c.   Risk Sub-Grades (Sub-Grade)

  i.   Within each Base Risk Grade, a number of Sub-Grades will be created by
CPC to further define the risk profile of individual loans with in the Base Risk
Grade. Additional Risk Sub-Grades of E1 to G5 are created to accommodate Lending
Club’s risk grade modifier system and are not based on default rates as the
Sub-Grades from A1 to D5. Please refer to the Sub-Grade Table in Credit Policy
IV.d for details.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 5

  d.   Risk Sub-Grade Categorization Table

                  Base Risk       FICO Score   Grade   Sub-Grade  
770
        1  
747
        2  
734
  A     3  
723
        4  
714
        5  
707
        1  
700
        2  
693
  B     3  
686
        4  
679
        5  
675
        1  
671
        2  
668
  C     3  
664
        4  
660
        5  
656
        1  
652
        2  
648
  D     3  
644
        4  
640
        5  
638
        1  
635
        2  
632
  E     3  
629
        4  
627
        5  
624
        1  
621
        2  
619
  F     3  
617
        4  
615
        5  
614
        1  
612
        2  
610
  G     3  
 
        4  
 
        5  

      *   note that Sub-Grades E~G are only available as a result of adding risk
grade modifiers. No borrowers below the minimum credit score limit will be
accepted except under special Facebook.com credit rules described below in IV.e.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 6

  e.   Special Credit Rules

  i.   Facebook.com — A special rule set was developed for Facebook.com, where
the users tend to have a shorter credit history. Notwithstanding anything to the
contrary in the credit policy, borrowers referred through Facebook will be
accepted if they have:

  1.   FICO score between 610 and 639 (corresponding to Sub-Grades E1 to G3 in
IV.d);

  2.   no current delinquencies;

  3.   less than 3 delinquencies within the past 24 months; and,

  4.   have the oldest credit account age between a minimum of 12 months and a
maximum of 60 months.

  f.   Overrides

  i.   Certain information from the credit profile or loan application warrants
manual overrides to the normal Risk Grading process and triggers immediate
exclusion from listing of the loan.

  1.   Bankruptcy

  a.   Bankruptcy is listed on the credit report for ten years. We believe
responsible financial management is a pre-requisite for listing the loan.
Therefore Lending Club will not accept loan requests with a bankruptcy record
within the past seven (7) years in the credit data file.

  2.   Derogatory Public Record (unpaid)

  a.   A government tax lien will supersede all unsecured creditor claims. An
unpaid lien typically indicates that additional liens are forthcoming and
greatly increases a Borrower’s risk profile for the loan request. Lending Club
will not list a Borrower’s loan request whose credit file has existing liens.

  3.   Current Delinquency

  a.   Lending Club will exclude from listing the loan requests from Borrowers
who has current delinquency(ies).

  4.   Collection or Write-Off Account (Other than medical)

  a.   Lending Club will exclude from listing the loan requests from Borrowers
who have a current or recent collection or write-off account within the past
12 months.

  5.   Credit Report Fraud Alert

  a.   We will not allow the listing of loan requests from Borrowers whose
credit file has an active fraud alert or an extended fraud alert.

  6.   Insufficient Credit Experience

  a.   Lending Club will deny listing of loan requests from borrowers who have a
length of credit history below 12 months. Credit history is established by
individual or co-borrower accounts but not authorized-signer accounts.

  7.   Waiting Period for Multiple Listings

  a.   Lending Club will require a waiting period where we can establish a
minimum of six months of satisfactory payment history from a first loan prior to
allowing another loan listing by the same borrower.

  8.   Insufficient Total Accounts

  a.   Lending Club will exclude listings where the total number of accounts,
both active and inactive, is less than 4.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 7

  9.   Insufficient Open Accounts

  a.   Lending Club will exclude from listing loan requests where the number of
open and active accounts is less than 3.

  10.   Excessive Recent Credit Inquiries

  a.   Lending Club will not allow borrowers with more than 10 credit inquiries
in the past six (6) months to list their loan request.

  11.   Excessive Credit Utilization

  a.   Lending Club will keep borrowers with credit utilization of 100% or more
from listing their loan requests.

  ii.   Lending Club may also manually review and decline some of the loan
listing requests through CPC and/or its delegates.

5.   Debt to Income (DTI)

  a.   Income Sources

  i.   The primary income source is based solely on the monthly gross income of
the Borrower and does not include that of the spouse or other individuals in the
household.

  ii.   In addition to salary income, only recurring incomes of other types will
be considered acceptable income sources.

  iii.   Complying with federal regulation, alimony or child support payments to
Borrower are not required to be disclosed unless it is desired to have such
payments counted toward income.

  b.   Income Verification

  i.   Lending Club reserves the right to require income verification for every
Borrower. Verification may include but is not limited to the following:

  1.   Pay stub for the most recent two (2) pay periods covering the past
28 days. If self-employed, the most recent two (2) years signed 1040 tax return
with all relevant schedules and associated forms (i.e. W-2 and 1099 Forms).
Borrower may supplement this requirement with business tax returns if it can be
proven that the borrower has full control of the company and is the owner.

  2.   Signed 4506-T form authorizing Lending Club and its agent to obtain past
two (2) years of 1040 or 1065 tax returns, W-2 forms, and/or 1099 forms.

  3.   Certified financial statements audited by state-licensed CPA.

  c.   Debt Payment

  i.   Debt Payment Sources

  ii.   Borrower’s monthly pre-loan and post-loan debt payment obligations will
be calculated based on information available in the credit report and Lending
Club system.

  iii.   Pre-Loan Debt Payment Calculation

  1.   Pre-Loan Debt payment obligation is calculated by aggregating borrower’s
monthly revolving and installment payments only (includes monthly payment for
any Lending Club loan issued prior to this request), without any mortgages. The
resulting number will be the Total Monthly Pre-Loan Debt Payment amount.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 8

  iv.   Post-Loan Debt Payment Calculations

  1.   Non-Mortgage Post-Loan Debt Payment is calculated by adding Total Monthly
Pre-Loan Debt Payment to the monthly payment amount of the Lending Club loan
listing that borrower is requesting. This is the Post-Loan Non-Mortgage Debt
Payment.

  2.   Total Post-Loan Debt Payment is calculated by the monthly payments from
all mortgages to the Post-Loan Non-Mortgage Debt Payment. This is the Total
Post-Loan Debt Payment.

  d.   DTI (Debt to Income) Ratio Calculation

  i.   Pre-Loan DTI (DTI-1) is calculated based on representing the Total
Monthly Pre-Loan Debt Payment obligations as a percentage of gross monthly
income as determined in Credit Policy V.a & V.c.

  ii.   Post-Loan Non-Mortgage DTI (DTI-3) is calculated based on representing
the Post-Loan Non-Mortgage Debt Payment obligations as a percentage of gross
monthly income as determined in Credit Policy V.a & V.c.

  iii.   Post-Loan DTI (DTI-4) is calculated based on representing the Total
Post-Loan Debt Payment obligations as a percentage of gross monthly income as
determined in Credit Policy V.a & V.c.

  e.   DTI Requirement

  i.   Lending Club will decline to list any loan request with a Pre-Loan DTI
above the maximum Pre-Loan DTI limit as determined and adjusted by CPC from time
to time.

  ii.   Lending Club will decline to list any loan request with a Post-Loan
Non-Mortgage DTI above the maximum Post-Loan Non-Mortgage DTI limit as
determined and adjusted by CPC from time to time.

  iii.   Lending Club will decline to list any loan request with a Post-Loan DTI
above the maximum Post-Loan DTI limit as determined and changed by CPC from time
to time.

  iv.   Current DTI limits:

  1.   DTI-1 — Maximum acceptable DTI-1 is 30%
    2.   DTI-3 — Maximum acceptable DTI-3 is 48%

6.   Risk Grade Modifiers

  a.   Pre-Loan Debt-To-Income Ratio (DTI-1)

Borrower’s capacity to repay is a primary factor in establishing loan default
risk. DTI measures the ability of Borrower’s income to cover debt service.
Sub-Grade is adjusted up or down in accordance with the DTI ratio using a grade
adjustment system as depicted in the Modifier Table in Credit Policy VI.c.

  b.   Guidance Limit Utilization

  i.   Guidance Limit is assigned by Lending Club after considering Borrower’s
risk profile and loan application as depicted in Guidance Limit Table in Credit
Policy VI.b.ii. Based on the Guidance Limit derived from either an external
decisioning analytics vendor or internal credit models, Sub-Grade is adjusted up
or down by the Loan Amount to Guidance Limit Ratio as depicted in the Modifier
Table in Credit Policy VI.c.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 9

  ii.   Guidance Limit Table

          Base Risk       Grade   Guidance Limit  
A
    15,000  
B
    12,500  
C
    10,000  
D
    7,000  
E*
    4,000  
F*
    3,000  
G*
    2,000  

      *   Guidance limit for Risk Grades E~G are not currently used.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 10

  c.   Channel Modifier

  i.   Various channels where Lending Club sources the leads for its loan
listing requests may perform differently over time. Risk grade modifiers are
used to appropriately reflect such differences in credit risk.

  ii.   Credit.com — Based on experiences of higher default and delinquency rate
with loans from this channel, Lending Club will add an additional -5 Sub-Grade
to loan listings coming from credit.com channel.

  d.   Open Accounts

  i.   The number of open accounts is an indication of credit experience as well
as credit usage behavior. Low numbers indicates lack of sufficient credit
experience, while a higher number indicates excessive credit accounts which may
lead to over-leverage.

  ii.   This is the number of currently active accounts on the borrower’s credit
report. This includes all revolving accounts that can be drawn down, along with
all installment and mortgage accounts that carries a balance and are not yet
paid off.

  e.   Recent Credit Inquiries (6 months)

  i.   Number of credit inquiries acts as an indication of borrower’s need for
additional credit as well as potential fraud. Excessive number of credit
inquiries is positively correlated to delinquencies and defaults.

  ii.   This is the total number of credit inquiries within the past six
(6) months as indicated by Lending Club’s credit bureau partners.

  f.   Credit Utilization (%)

  i.   Credit utilization helps to identify credit availability from borrowers’
existing credit report. High utilization may indicate potential cash flow
uncertainty while a low utilization may be a result of lack of credit
experience/usage.

  ii.   Credit Utilization is calculated based on total balances owed on
revolving accounts divided by the credit limit and/or highest usage on the
account.

  g.   Credit History Length (months)

  i.   Length of credit history is an important identifier of credit risk as the
shorter the history, the greater the uncertainty about the behavior of the
borrower over time.

  ii.   Credit history length is calculated based on the earliest credit account
from the borrower’s credit report until the date of the credit report.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 11

  h.   Modifier Table (Changes in Sub-Grade)

                                                                          Base
Risk   DTI   Grade   0%     7%     13%     18%     20%     23%     25%     28%  
  30%  
A~D
    0       0       -1       -2       -4       -8       -12       -16    
Decline  

                                                                          Base
Risk   Utilization (Loan Amount to Guidance Limit Ratio)   Grade   0%     25%  
  50%     75%     100%     125%     150%     175%     200%  
A~D
    0       -1       -2       -3       -4       -5       -6       -8       -10  

                                                      225%     250%     275%    
300%     325%     350%  
A~D
    -12       -14       -16       -20       -26       -32  

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Application

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671001.gif]
This is the home page that any consumer would see going to the
www.lendingclub.com url. For the purposes of getting screen prints, I pulled the
information from a demo site that does not put a real listing out on the site.
In this instance, I clicked the “join now” button on the top right bar.

 

1



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671002.gif]
This is the first “become a member” page (see the bottom half on the next page
of this deck).
Information requests here are basic as this information is the same for lenders,
borrowers or people who just want to register.

 

2



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671003.gif]

 

3



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671004.gif]
After completing the information on the previous page, Lending Club sends a
confirmation e-mail so that we know that we have an effective method of reaching
this person.

 

4



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671006.gif]
This is what the e-mail looks like. The member would click the URL in the e-mail
to get back to a validated lending club page (see next page).

 

5



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671007.gif]
At this point, the consumer would be a registered member of Lending Club where
we would ask them to sign in.

 

6



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671008.gif]
After they sign in, we allow them to participate in a referral program and
invite their friends. They can easily skip this step by clicking “skip”.

 

7



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671009.gif]
The member would then be asked to identify themself as lender or a borrower. In
this case, we will click on “get a loan” and will become a lending club
borrower.

 

8



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671010.gif]
This is the first step of the loan request process. We ask the borrower to fill
in the “loan amount”, “loan purpose”, “loan title” and a loan description.

 

9



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671011.gif]
This is the bottom half of the same page, but includes some data that I typed
in.

 

10



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671012.gif]
Step 2 asks information relevant to pulling a borrowers credit information. You
can see the request for SSN, DofBirth, Address.

 

11



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671013.gif]
Phone numbers

 

12



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671014.gif]
Income. We request that the borrower digitally sign that they understand we may
ask for income verification and that they digitally sign that they agree with
and allow lending club to access their credit according to the credit profile
authorization agreement. Employment information is also requested.

 

13



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671015.gif]
At this step, my identity was verified. I was not asked to go through the
additional steps of knowledge based authentication. Let me know if you want
those screen shots as they are relatively standard.

 

14



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671016.gif]
I asked for a $5,000 loan. As you can see, this page lets me know that I am
approved to list my loan and the related terms. I can also choose to take a
little more (at a higher interest rate) or take less (at a lower interest rate).

 

15



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671017.gif]
After I confirm the loan amount and interest rate, we display the Truth in
Lending Disclosure Statement. The lower half of this page is on the next two
slides.

 

16



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671018.gif]

 

17



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671019.gif]

 

18



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671020.gif]
At this point, I am asked to provide an external bank account where we can
deposit the loan and make the withdrawal debits. The bottom half of this page is
on the next powerpoint slide.

 

19



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671021.gif]
You can see that I am asked to digitally sign the Bank Account Verification
agreement.

 

20



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671022.gif]
At step 7, I am asked to affiliate myself based on Geography, Education,
Workplace, and Association. This information is extends onto the next page.

 

21



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671023.gif]

 

22



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671024.gif]
At this point the loan information is summarized for the borrower to provide a
final confirmation and digitally sign the Borrower Agreement.

 

23



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671025.gif]
The loan is now listed and live.

 

24



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671026.gif]
This is what the loan listing looks like (and it is continued on the next two
pages).

 

25



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671027.gif]

 

26



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671028.gif]

 

27



--------------------------------------------------------------------------------



 



Exhibit D
Loan Account Documentation

 

 



--------------------------------------------------------------------------------



 



Loan Agreement and Promissory Note
The following terms, together with your loan request on the Site, as defined
herein, constitute a binding agreement (the “Agreement”) between you and
WebBank, a Utah-chartered industrial bank (“WBK,” “we,” or “us”). BY
ELECTRONICALLY SIGNING THE AGREEMENT, YOU HAVE SIGNIFIED YOUR AGREEMENT TO THESE
TERMS. Under this Agreement, you agree to receive and repay one or more
installment loans from us, through the website lending platform at
www.Lendingclub.com, including any subdomains thereof (the “Site”) operated by
LendingClub Corporation, a Delaware corporation (“LendingClub”). These terms
affect your rights and you should read them carefully and print a copy for your
records. Your agreement to these terms means you agree to borrow and repay the
money if your loan is funded under the terms of this Agreement, consent to our
privacy policy, agree to transact with us electronically, and agree to have any
dispute with us resolved by binding arbitration.
1. Loan Terms. Your loan will have a principal balance between $1,000 and
$25,000 in the specific amount and on the terms set forth in the disclosures
provided to you (see the disclosures at
http://www.lendingclub.com/account/truthInLending.action). All loans are
closed-end loans with a three (3)-year term. Please see the disclosures provided
to you in connection with registering your loan request on the Site for
additional details. Your obligations, including your obligation to repay
principal and interest, are set forth in this Agreement and in the Note or Notes
that you will make to us, as described in section 3 below.
2. Credit Decisions. Your loan request must include your annual income and such
other information as we may obtain through the Site. We will consider public
assistance, alimony, child support, or separate maintenance income as income if
you choose to include such sources of income in your application and such income
is likely to continue. We reserve the right to verify any information you submit
by requiring you to produce appropriate documentation or other proof, and also
reserve the right to conduct such verification through a third party. You hereby
authorize us to request and obtain data from a third party to verify any
information you provide to us in connection with your loan request. We may
terminate consideration of your application at any time in our sole discretion.

 

 



--------------------------------------------------------------------------------



 



3. Loan Funding and Closing. You may post a loan request on the Site, and
LendingClub lender members (“Lender Members”) will be able to review your loan
request. Lender Members may commit funds to purchase, in various amounts, Member
Payment Dependent Notes (“MPDNs”) that LendingClub may issue to Lender Members
who commit funds for your loan request. You acknowledge that a Lender Member’s
commitment to purchase a MPDN corresponding to all or a portion of your loan
from us does not confer any rights to you. You understand that individual Lender
Members make their own decisions whether to commit funds for your loan.
LendingClub may also choose to commit funds for all or part of your loan request
but is not obligated to do so. If, within 14 days following the posting of your
loan request, the aggregate amount of funding commitments through the Site
fulfills your loan request (or such lesser amount as you choose to accept), your
loan will close unless you notify us in writing of your election to terminate
your loan request sufficiently far in advance of loan closing for us to cancel
the loan. Full or partial funding of your loan request might be available before
the expiration of the 14-day period set forth above. In no event shall we be
obligated to notify you of the date upon which your loan may or will fund.
If we extend a loan to you, you agree to execute by power of attorney as
described below, and be bound by the terms set forth in, the form of promissory
note attached as Exhibit A (the “Note”) as to your loan. You agree to execute
multiple Notes if we request you do so, provided that the aggregate principal
amounts of such Notes shall equal the total amount of your loan. LendingClub
will execute your Note(s) on your behalf pursuant to a power of attorney you
grant to LendingClub when registering your loan request. You authorize us to
disburse the loan proceeds by Automated Clearing House (“ACH”) transfer to your
designated account. Following our disbursement of the loan proceeds to you, we
will assign the Note(s) and your loan to LendingClub.
BY COMPLETING YOUR APPLICATION AND SUBMITTING YOUR LOAN REQUEST, YOU ARE
COMMITTING TO OBTAIN A LOAN FROM US IN THE AMOUNT AND ON THE TERMS SET FORTH IN
THE DISCLOSURES PROVIDED TO YOU IN CONNECTION WITH YOUR REQUEST, SHOULD YOUR
REQUEST BE FUNDED. YOU HAVE NO RIGHT TO RESCIND THE LOAN ONCE MADE BUT YOU MAY
PREPAY THE LOAN AT ANY TIME WITHOUT PENALTY. We will not lend you any funds
unless and until sufficient commitments are received from Lender Members and/or
LendingClub.

 

 



--------------------------------------------------------------------------------



 



4. Making Your Loan Payments. You authorize us and our successors and assigns to
debit your designated account by ACH transfer for the amount of each payment due
on each due date. You acknowledge and agree that the loan reflects a discount of
5 percent (5%) off the interest rate, which is contingent upon you making loan
payments by ACH transfer. You may elect to make payments by personal check by
contacting support@lendingclub.com or by regular mail at LendingClub
Corporation, 440 N Wolfe Road, Sunnyvale, California 94085, Attention: Loan
Processing Department. If you elect to make payments by check, the interest rate
discount will be cancelled and the interest rate will be increased immediately
starting with your next payment by an additional 5 percent (5%) for the
remaining duration of the loan. For example, if your loan had an interest rate
of 10 percent (10%), payments by check would increase your interest rate to
15 percent (15%). In such event, the term of your loan and the number of
payments will remain the same, but your payment amount will increase. If you
elect to make payments by check, you must send the check either (i) by regular
mail to Lending Club Corporation, Dept #34268, P.O. Box 39000, San Francisco, CA
94139, or (ii) by overnight mail or UPS delivery to Wells Fargo Lock Box
Services, Dept #34268, 3440 Walnut Ave, Window H, Fremont, CA 94538. This
authorization does not affect your obligation to pay when due all amounts
payable on your loan, whether or not there are sufficient funds therefore in
such accounts. The foregoing authorization is in addition to, and not in
limitation of, any rights of setoff we may have. With regard to payments made by
automatic withdrawal, you have the right to stop payment of automatic
withdrawals or revoke your prior authorization for automatic withdrawals by
notifying your financial institution at least three (3) banking days before the
scheduled date of transfer. You must notify us of the exercise of your right to
stop a payment or revoke your authorization for automatic withdrawals at least
three (3) banking days before the scheduled date of transfer. All payments are
to be applied first to the payment of all fees, expenses and other amounts due
(excluding principal and interest), then to accrued interest, and the balance on
account of outstanding principal; provided, however, that after an Event of
Default (as defined below), payments will be applied to your obligations as we
determine in our sole discretion.
5. Other Borrower Obligations. You agree that you will not, in connection with
your loan request: (i) make any false, misleading or deceptive statements or
omissions of fact in your listing; (ii) misrepresent your identity, or describe,
present or portray yourself as a person other than yourself; (iii) give to or
receive from, or offer or agree to give to or receive from any LendingClub
member or other person any fee, bonus, additional interest, kickback or thing of
value of any kind except in accordance with the terms of your loan;
(iv) represent yourself to any person, as a representative, employee, or agent
of ours, or purport to speak to any person on our behalf; or (v) provide, in
your loan request or in communications on the Site related to your loan request,
information upon which a discriminatory lending decision may be made, such as
your race, color, religion, national origin, sex, or age. You acknowledge and
agree that we may rely without independent verification on the accuracy,
authenticity, and completeness of all information you provide to us. You certify
that the proceeds of the loan will not be used for the purpose of purchasing or
carrying any securities or to fund any illegal activity.

 

 



--------------------------------------------------------------------------------



 



6. Fees. A non-refundable origination fee paid by you to LendingClub as provided
under your agreement with LendingClub will be deducted from your loan proceeds,
so the loan proceeds delivered to you will be less than the full amount of your
loan request. You acknowledge that the origination fee will be considered part
of the principal on your loan and is subject to the accrual of interest. You
agree to pay a fee of $15, if ACH transfers or checks are returned or fail due
to insufficient funds in your account or for any other reason. Each attempt to
collect a payment is considered a separate transaction, so an unsuccessful
payment fee will be assessed for each failed attempt. The bank that holds your
designated account may assess its own fee in addition to the fee we assess. If
any payment is more than 15 days late, we may charge a late fee in an amount
equal to the greater of 5% of the outstanding principal and interest or $15. If
a payment is more than 30 days late, we shall charge such late fee. We will
charge only one late fee on each late payment. These fees may be collected using
ACH transfers initiated by us from your designated account. Any such late fee
assessed is immediately due and payable. Any payment received after 6:00 P.M.,
Salt Lake City time, on a banking day is deemed received on the next succeeding
banking day.
7. Default and Termination. You will be deemed in default on your loan (each, an
“Event of Default”) if you: (1) fail to pay timely any amount due on your loan;
(2) file or have instituted against you any bankruptcy or insolvency proceedings
or make any assignment for the benefit of creditors; (3) die; (4) commit fraud
or make any material misrepresentation in this Agreement, the Note, or any other
documents, applications or related materials delivered to us in connection with
your loan; or (5) fail to abide by the terms of this Agreement.
Upon the occurrence of an Event of Default, we may exercise all remedies
available to us under applicable law, this Agreement, and the Note, including
without limitation (1) demand that you immediately pay all amounts owed on your
loan and (2) terminate this Agreement. Any loans you obtain prior to the
effective date of termination resulting from listings you placed on the Site
shall remain in full force and effect in accordance with their terms.
8. Collection & Reporting of Delinquent Loans. We reserve the right to report
loan payment delinquencies at or in excess of 30 days to one or more consumer
reporting agencies in accordance with applicable law. You agree to pay all costs
of collecting any delinquent payments, including reasonable attorneys’ fees, as
permitted by applicable law.

 

 



--------------------------------------------------------------------------------



 



9. Assignment of Your Loan. Following the closing of your loan you hereby agree
that we may, without notice to you, (i) assign all of our right, title and
interest in this Agreement to LendingClub; and (ii) assign your Note(s) to
LendingClub.
10. NO GUARANTEE. WE DO NOT WARRANT OR GUARANTEE (1) THAT YOUR LOAN REQUEST WILL
BE FUNDED, OR (2) THAT YOU WILL RECEIVE A LOAN AS A RESULT OF POSTING A REQUEST.
11. Entire Agreement. This Agreement and any Note represents the entire
agreement between you and us regarding the subject matter hereof and supersedes
all prior or contemporaneous communications, promises and proposals, whether
oral, written or electronic, between us with respect to your loan request and
loan. The WBK Privacy Notice attached as Exhibit B is incorporated by reference
into this Agreement.
12. Consent to Electronic Transactions and Disclosures. THIS AGREEMENT IS FULLY
SUBJECT TO YOUR CONSENT TO ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH
CONSENT IS SET FORTH IN THE TERMS OF USE FOR THE SITE.
13. Notices. All notices and other communications to you hereunder may be given
by email to your registered email address or posted on the Site, and shall be
deemed to have been duly given and effective upon transmission. You acknowledge
that you have sole access to such email account and your area on the Site and
that communications from us may contain sensitive, confidential, and
collections-related communications. If your registered email address changes,
you must notify LendingClub of the change by sending an email to
support@Lendingclub.com or calling 866-754-4094. You also agree to update your
registered residence address and telephone number on the Site if they change.
14. NO WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WE MAKE NO
REPRESENTATIONS OR WARRANTIES TO YOU, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
15. LIMITATION ON LIABILITY. IN NO EVENT SHALL WE BE LIABLE TO YOU FOR ANY LOST
PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF
INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE, WE MAKE NO
REPRESENTATION OR WARRANTY TO YOU REGARDING THE EFFECT THAT THE AGREEMENT MAY
HAVE UPON YOUR FOREIGN, FEDERAL, STATE OR LOCAL TAX LIABILITY.

 

 



--------------------------------------------------------------------------------



 



16. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights or obligations under this Agreement to another
person without our prior written consent. Any such assignment, transfer,
sublicense or delegation in violation of this section 16 shall be null and void.
We are located in the state of Utah and this Agreement and the Note will be
entered into in the state of Utah. The provisions of this Agreement will be
governed by federal laws and the laws of the state of Utah to the extent not
preempted, without regard to any principle of conflicts of laws that would
require or permit the application of the laws of any other jurisdiction. Any
waiver of a breach of any provision of this Agreement will not be a waiver of
any other subsequent breach. Failure or delay by either party to enforce any
term or condition of this Agreement will not constitute a waiver of such term or
condition. If at any time after the date of this Agreement, any of the
provisions of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality and unenforceability of such provision
shall have no effect upon and shall not impair the enforceability of any other
provisions of this Agreement. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement in any
way.
17. Arbitration.
a. Either party to this Agreement, or LendingClub, may, at its sole election,
require that the sole and exclusive forum and remedy for resolution of a Claim
be final and binding arbitration pursuant to this section 17 (the “Arbitration
Provision”), unless you opt out as provided in section 17(b) below. As used in
this Arbitration Provision, “Claim” shall include any past, present, or future
claim, dispute, or controversy involving you (or persons claiming through or
connected with you), on the one hand, and us and/or LendingClub (or persons
claiming through or connected with us and/or LendingClub), on the other hand,
relating to or arising out of this Agreement, any Note, the Site, and/or the
activities or relationships that involve, lead to, or result from any of the
foregoing, including (except to the extent provided otherwise in the last
sentence of section 17(f) below) the validity or enforceability of this
Arbitration Provision, any part thereof, or the entire Agreement. Claims are
subject to arbitration regardless of whether they arise from contract; tort
(intentional or otherwise); a constitution, statute, common law, or principles
of equity; or otherwise. Claims include matters arising as initial claims,
counter-claims, cross-claims, third-party claims, or otherwise. The scope of
this Arbitration Provision is to be given the broadest possible interpretation
that is enforceable.

 

 



--------------------------------------------------------------------------------



 



b. You may opt out of this Arbitration Provision for all purposes by sending an
arbitration opt out notice to LendingClub Corporation, 440 N Wolfe Road,
Sunnyvale, California 94085, Attention: Loan Processing Department, that is
received at the specified address within 30 days of the date of your electronic
acceptance of the terms of this Agreement. The opt out notice must clearly state
that you are rejecting arbitration; identify the Agreement to which it applies
by date; provide your name, address, and social security number; and be signed
by you. You may send the opt out notice in any manner you see fit as long as it
is received at the specified address within the specified time. No other methods
can be used to opt out of this Arbitration Provision. If the opt out notice is
sent on your behalf by a third party, such third party must include evidence of
his or her authority to submit the opt out notice on your behalf.
c. The party initiating arbitration shall do so with the American Arbitration
Association (the “AAA”) or JAMS. The arbitration shall be conducted according
to, and the location of the arbitration shall be determined in accordance with,
the rules and policies of the administrator selected, except to the extent the
rules conflict with this Arbitration Provision or any countervailing law. In the
case of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply.
d. If we (or LendingClub) elect arbitration, we (or LendingClub, as the case may
be) shall pay all the administrator’s filing costs and administrative fees
(other than hearing fees). lf you elect arbitration, filing costs and
administrative fees (other than hearing fees) shall be paid in accordance with
the rules of the administrator selected, or in accordance with countervailing
law if contrary to the administrator’s rules. We (or LendingClub, as the case
may be) shall pay the administrator’s hearing fees for one full day of
arbitration hearings. Fees for hearings that exceed one day will be paid by the
party requesting the hearing, unless the administrator’s rules or applicable law
require otherwise, or you request that we (or LendingClub) pay them and we agree
(or LendingClub agrees) to do so. Each party shall bear the expense of its own
attorneys’ fees, except as otherwise provided by law. If a statute gives you the
right to recover any of these fees, these statutory rights shall apply in the
arbitration notwithstanding anything to the contrary herein.

 

 



--------------------------------------------------------------------------------



 



e. Within 30 days of a final award by the arbitrator, any party may appeal the
award for reconsideration by a three-arbitrator panel selected according to the
rules of the arbitrator administrator. In the event of such an appeal, any
opposing party may cross-appeal within 30 days after notice of the appeal. The
panel will reconsider de novo all aspects of the initial award that are
appealed. Costs and conduct of any appeal shall be governed by this Arbitration
Provision and the administrator’s rules, in the same way as the initial
arbitration proceeding. Any award by the individual arbitrator that is not
subject to appeal, and any panel award on appeal, shall be final and binding,
except for any appeal right under the Federal Arbitration Act (“FAA”), and may
be entered as a judgment in any court of competent jurisdiction.
f. We agree not to invoke our right to arbitrate an individual Claim you may
bring in Small Claims Court or an equivalent court, if any, so long as the Claim
is pending only in that court. NO ARBITRATION SHALL PROCEED ON A CLASS,
REPRESENTATIVE, OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE
ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A
COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named parties only, and only with
respect to the claims in arbitration, and shall not (a) determine the rights,
obligations, or interests of anyone other than a named party, or resolve any
Claim of anyone other than a named party; nor (b) make an award for the benefit
of, or against, anyone other than a named party. No administrator or arbitrator
shall have the power or authority to waive, modify, or fail to enforce this
section 17(f), and any attempt to do so, whether by rule, policy, arbitration
decision or otherwise, shall be invalid and unenforceable. Any challenge to the
validity of this section 17(f) shall be determined exclusively by a court and
not by the administrator or any arbitrator.
g. This Arbitration Provision is made pursuant to a transaction involving
interstate commerce and shall be governed by and enforceable under the FAA. The
arbitrator will apply substantive law consistent with the FAA and applicable
statutes of limitations. The arbitrator may award damages or other types of
relief permitted by applicable substantive law, subject to the limitations set
forth in this Arbitration Provision. The arbitrator will not be bound by
judicial rules of procedure and evidence that would apply in a court. The
arbitrator shall take steps to reasonably protect confidential information.

 

 



--------------------------------------------------------------------------------



 



h. This Arbitration Provision shall survive (i) suspension, termination,
revocation, closure, or amendments to this Agreement and the relationship of the
parties and/or LendingClub; (ii) the bankruptcy or insolvency of any party or
other person; and (iii) any transfer of any loan or Note or any other promissory
note(s) which you owe, or any amounts owed on such loans or notes, to any other
person or entity. If any portion of this Arbitration Provision other than
section 17(f) is deemed invalid or unenforceable, the remaining portions of this
Arbitration Provision shall nevertheless remain valid and in force. If an
arbitration is brought on a class, representative, or collective basis, and the
limitations on such proceedings in section 17(f) are finally adjudicated
pursuant to the last sentence of section 17(f) to be unenforceable, then no
arbitration shall be had. In no event shall any invalidation be deemed to
authorize an arbitrator to determine Claims or make awards beyond those
authorized in this Arbitration Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT BEFORE A
JUDGE OR JURY UPON ELECTION OF ARBITRATION BY ANY PARTY.
Exhibit A
NON-NEGOTIABLE PROMISSORY NOTE
Borrower name and address: ______________________________________________ (not
visible to lenders)
$_______________
_____________, 200_
For value received, I (“Borrower”) promise to pay to the order of WebBank or any
subsequent holder (“you” or “Lender”) of this Promissory Note (the “Note”) the
principal sum of  _____  ($_____) Dollars with interest as set forth below. I
intend to be legally bound by this Note. I have read, understood, and agreed to
all of the terms of this Note.
Interest. This Note bears interest during each calendar month from the date
hereof until paid, at a fixed rate of  _____  (%) annual percentage rate.
Interest is calculated on a monthly basis upon the unpaid balance with each date
representing 1/12th of a year.

 

 



--------------------------------------------------------------------------------



 



Payments. Principal and interest is to be paid during and throughout the period
of thirty-six (36) months in the following manner:
Payments of principal and interest in the amount of  _____  ($_____) Dollars are
to be made by the Borrower to the Lender commencing  _____, 200_, and on the
same day of each successive month thereafter until  _____, 200_, when the full
amount of unpaid principal, together with unpaid accrued interest is due and
payable. If the monthly anniversary is on the 29th, 30th, or 31st of the month,
and the following month does not have a 29th, 30th, or 31st day, the monthly
payment will be due on the last day of the month in which the payment was due.
The last payment might be of a slightly different amount to adjust for rounding.
All payments on this Note are to be made in immediately available lawful money
of the United States. Borrower authorizes Lender to debit Borrower’s designated
account by Automated Clearing House (“ACH”) transfer for the amount of each
payment due on each due date. Borrower acknowledges and agrees that the loan
reflects a discount of 5 percent (5%) off the interest rate, which is contingent
upon Borrower making loan payments by ACH transfer. Borrower may elect to make
payments by personal check by contacting support@lendingclub.com or by regular
mail at LendingClub Corporation, 440 N Wolfe Road, Sunnyvale, California 94085,
Attention: Loan Processing Department. If Borrower elects to make payments by
check, the interest rate discount will be cancelled and the interest rate will
be increased immediately starting with the next payment by 5 percent (5%) for
the remaining term of this Note. For example, if your loan had an interest rate
of 10 percent (10%), your interest rate would increase to 15 percent (15%). In
such event, the term of the Note and the number of payments will remain the
same, but the payment amount will increase. This authorization does not affect
Borrower’s obligations to pay when due all amounts payable under this Note,
whether or not there are sufficient funds therefore in such accounts. The
foregoing authorization is in addition to, and not in limitation of, any rights
of setoff Lender may have. With regard to payments made by automatic withdrawal,
Borrower has the right to stop payment of automatic withdrawals or revoke
Borrower’s prior authorization for automatic withdrawals by notifying Borrower’s
financial institution at least three (3) banking days before the scheduled date
of transfer. Borrower will notify Lender of the exercise of Borrower’s right to
stop a payment or revoke Borrower’s authorization for automatic withdrawals at
least three (3) banking days before the scheduled date of transfer. All payments
are to be applied first to the payment of all fees, expenses and other amounts
due to Lender (excluding principal and interest), then to accrued interest, and
the balance on account of outstanding principal; provided, however, that after
an Event of Default (as defined below), payments will be applied to Borrower’s
obligations as Lender determines in its sole discretion.

 

 



--------------------------------------------------------------------------------



 



Fees and Charges. A non-refundable origination fee paid by Borrower to
LendingClub Corporation, in the amount and on the terms set forth in Borrower’s
agreement with LendingClub Corporation, will be deducted from Borrower’s loan
proceeds, so the loan proceeds delivered to Borrower will be less than the full
amount of Borrower’s loan request. Borrower acknowledges that the origination
fee will be considered part of the principal of Borrower’s loan and is subject
to the accrual of interest. Borrower agrees to pay a fee of $15 if ACH transfers
or checks are returned or fail due to insufficient funds in Borrower’s account
or for any other reason. Borrower acknowledges that the bank that holds
Borrower’s designated account may charge a fee in addition to this fee. Each
attempt to collect a payment is considered a separate transaction, so an
unsuccessful payment fee will be assessed for each failed attempt. If Borrower’s
payment is more than 15 days late, Lender may charge a late fee in an amount the
greater of 5% of the outstanding payment or $15. If Borrower’s payment is more
than 30 days late, Lender shall charge such late fee. These fees may be
collected using ACH transfers initiated by us from Borrower’s designated
account. Any such late fee assessed is immediately due and payable. Any payment
received after 6:00 P.M., Salt Lake City time, on a banking day is deemed
received on the next succeeding banking day.
Prepayments and Partial Payments. Borrower may make any payment early, in whole
or in part, without penalty or premium at any time. Any partial prepayment is to
be applied against the principal amount outstanding and does not postpone the
due date of any subsequent monthly installments, unless Lender otherwise agrees
in writing. If Borrower prepays this Note in part, Borrower agrees to continue
to make regularly scheduled payments until all amounts due under this Note are
paid. Lender may accept late payments or partial payments, even though marked
“paid in full”, without losing any rights under this Note.
Use of Funds. Borrower certifies that the proceeds of the loan will not be used
for the purpose of purchasing or carrying any securities or to fund any illegal
activity.
Default. Borrower will be deemed in default (each, an “Event of Default”) of
Borrower’s obligations under this Note if Borrower: (i) fails to pay timely any
amount due under this Note; (ii) files or has instituted against Borrower any
bankruptcy or insolvency proceedings or makes any assignment for the benefit of
creditors; (iii) dies; (iv) commits fraud or makes any material
misrepresentation in this Note; or (v) fails to abide by the terms of this Note.

 

 



--------------------------------------------------------------------------------



 



Upon the occurrence of an Event of Default, Lender may exercise all remedies
available to it under applicable law, including demand upon Borrower to
immediately pay all amounts due under this Note. Lender reserves the right to
report loan payment delinquencies of 30 days or longer to one or more consumer
reporting agencies in accordance with applicable law. Borrower agrees to pay all
costs of collecting any delinquent payments, including reasonable attorneys’
fees, as permitted by applicable law.
Miscellaneous.
This Note is not negotiable. Notwithstanding the foregoing, Lender may assign
this Note, including without limitation to LendingClub Corporation, without
notice to Borrower. Borrower may not assign this Note without the prior written
consent of Lender. This Note inures to the successors, permitted assigns, heirs
and representatives of Borrower and Lender.
Borrower hereby waives demand, notice of non-payment, protest, and all other
notices or demands whatsoever, and hereby consents that without notice to and
without releasing the liability of any party, the obligations evidenced by this
Note may from time to time, in whole or part, be renewed, extended, modified,
accelerated, compromised, settled or released by Lender.
Any changes to this Note must be in writing signed by Borrower and Lender.
Notices will be mailed electronically to the addresses provided.
Controlling Law. We are located in the State of Utah and this Note has been
executed and delivered in the State of Utah and is deemed a contract made under
such state’s law. The provisions of this Note will be governed by federal laws
and the laws of the State of Utah to the extent not preempted, without regard to
any principle of conflicts of law. The unenforceability of any provision of this
Note shall not affect the enforceability or validity of any other provision of
this Note.
STATE LAW NOTICES:
CALIFORNIA RESIDENTS ONLY: A married applicant may apply for a separate account.
If Lender takes any adverse action as defined by § 1785.3 of the California
Civil Code and the adverse action is based, in whole or in part, on any
information contained in a consumer credit report, Borrower has the right to
obtain within 60 days a free copy of Borrower’s consumer credit report from the
consumer reporting agency who furnished the consumer credit report and from any
other consumer credit reporting agency that complies and maintains files on
consumers on a nationwide basis.

 

 



--------------------------------------------------------------------------------



 



CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, Borrower
is hereby notified that a negative credit report reflecting on Borrower’s credit
record may be submitted to a credit reporting agency if Borrower fails to
fulfill the terms of Borrower’s credit obligations.
KANSAS (and IOWA residents if the principal amount of this loan exceeds
$20,000): IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED. LENDER MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.
MARYLAND RESIDENTS ONLY: Lender elects to make this loan pursuant to Subtitle 10
(Credit Grantor Closed End Credit provisions) of Title 12 of the Maryland
Commercial Law Article only to the extent that such provisions are not
inconsistent with Lender’s authority under federal law (12 U.S.C. § 85, §
1463(g), or § 1831d, as appropriate) and related regulations and
interpretations, which authority Lender expressly reserves.
MASSACHUSETTS RESIDENTS ONLY: Massachusetts law prohibits discrimination based
upon marital status or sexual orientation.
MISSOURI AND NEBRASKA RESIDENTS: ORAL LOAN AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF SUCH DEBT,
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT
BORROWER(S) AND THE LENDER AND ANY HOLDER OF THIS NOTE FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
NEW JERSEY RESIDENTS: The section headings of the Note are a table of contents
and not contract terms. Portions of this Note with references to actions taken
to the extent of applicable law apply to acts or practices that New Jersey law
permits or requires. In this Note, actions or practices (i) by which Lender is
or may be permitted by “applicable law” are permitted by New Jersey law, and
(ii) that may be or will be taken by Lender unless prohibited by “applicable
law” are permitted by New Jersey law.

 

 



--------------------------------------------------------------------------------



 



NEW YORK, RHODE ISLAND and VERMONT RESIDENTS: Borrower understands and agrees
that Lender may obtain a consumer credit report in connection with this
application and in connection with any update, renewals for extension of any
credit as a result of this application. If Borrower asks, Borrower will be
informed whether or not such a report was obtained, and if so, the name and
address of the agency that furnished the report. Borrower also understands and
agrees that Lender may obtain a consumer credit report in connection with the
review or collection of any loan made to Borrower as a result of this
application or for other legitimate purposes related to such loans.
OHIO RESIDENTS ONLY: The Ohio laws against discrimination require that all
creditors make credit equally available to all credit-worthy customers, and that
credit reporting agencies maintain separate credit histories on each individual
upon request. The Ohio Civil Rights Commission administers compliance with the
law.
WISCONSIN RESIDENTS ONLY: For married Wisconsin residents, Borrower’s signature
confirms that this loan obligation is being incurred in the interest of
Borrower’s marriage or family. No provision of any marital property agreement
(pre-marital agreement), unilateral statement under § 766.59 of the Wisconsin
statutes or court decree under § 766.70 adversely affects Lender’s interest
unless, prior to the time that the loan is approved, Lender is furnished with a
copy of the marital property agreement, statement, or decree or have actual
knowledge of the adverse provision. If this loan for which Borrower is applying
is granted, Borrower will notify Lender if Borrower has a spouse who needs to
receive notification that credit has been extended to Borrower.
SCREEN NAME OF BORROWER
BY: LENDINGCLUB CORPORATION
ATTORNEY-IN-FACT FOR BORROWER
(SIGNED ELECTRONICALLY)

 

 



--------------------------------------------------------------------------------



 



Exhibit B
WBK PRIVACY NOTICE
Introduction:
At WBK, the basis of each customer relationship is trust and confidence. As
financial services professionals entrusted with sensitive financial information,
we respect the privacy of our customers and are committed to treating customer
information responsibly.
We are dedicated to protecting your confidential information and have
established standards and procedures to safeguard your personal information.
This notice is to make you aware of how we treat the personal information we
receive about you.
Our Privacy Policy:
It is our policy that we do not disclose nonpublic personal information about
our customers, except as provided by law.
Nonpublic personal information is nonpublic information about you that we obtain
in connection with providing a financial product or service to you. In
particular, we do not provide account or personal information to nonaffiliated
companies for independent telemarketing or direct mail marketing of any products
or services of those companies.
How we collect Information:
Information about consumers is accumulated in various ways. Customers provide
some themselves on applications, or other forms. WBK develops other data as part
of providing a product or service to a customer. Still other information is
obtained from outside sources such as consumer reporting agencies.
Confidentiality:
We will limit the use and collection of information about our customers to that
which is necessary to conduct our business. We use information to protect and
administer your records, accounts and funds; to comply with certain laws and
regulations; to help us design or improve our products and services; and to
understand your financial needs so that we can provide you with quality products
and superior service.
We do not reveal specific information about your accounts or other personally
identifiable data to parties outside our bank and companies for their
independent use unless:

•   You request or authorize it and we approve it;

•   The information is provided to help complete a transaction initiated by you;

 

 



--------------------------------------------------------------------------------



 



•   The information is provided to LendingClub;

•   The information is provided to a reputable credit bureau or similar
information reporting agency;

or

•   The disclosure is lawfully permitted or required.

Limits on Employee Access:
At WBK, employee access to personally identifiable customer information is
limited to those with a business reason to know such information. Employees are
educated on the importance of maintaining the confidentiality of customer
information and on these Privacy Principles. All WBK employees are responsible
for maintaining the confidentiality of customer information.
Security:
We safeguard personal and financial information according to established
standards and procedures. All of our operational and data processing systems are
in a secure environment that protects your account information from being
accessed by third parties. Our employees are trained to understand and comply
with these information principles.
Information about former customers:
We maintain the same policy about disclosing information about former customers
as we do about current customers.
Complete and Accurate Information:
We continually strive to maintain complete and accurate information about you
and your accounts. Should you ever believe that our records contain inaccurate
or incomplete information about you, please notify us. We will investigate your
concerns and correct any inaccuracies.
Future changes:
We reserve the right to change the procedures and other provisions in this
disclosure at any anytime. If we do, we will notify you of those changes.
If you have questions:
WBK recognizes and respects the privacy expectations of our customers. We want
our customers to understand our commitment to privacy in our use of customer
information. As a result of our commitment, we have developed this Privacy
Notice, which is available to our customers.

 

 



--------------------------------------------------------------------------------



 



Borrower Membership Agreement
The following terms constitute a binding agreement (the “Agreement”) between you
and LendingClub Corporation, a Delaware corporation (“LendingClub,” “we,” or
“us”). BY ELECTRONICALLY SIGNING THE AGREEMENT, YOU HAVE SIGNIFIED YOUR
AGREEMENT TO THESE TERMS. Under this Agreement, you agree to apply for one or
more installment loans from our designated lender, WebBank, a Utah-chartered
industrial bank (“WBK”), through the web site lending platform at
www.Lendingclub.com, including any subdomains thereof (the “Site”), operated by
us. These terms affect your rights and you should read them carefully and print
a copy for your records. Your agreement to these terms means you agree to borrow
and repay the money if any of your loans are funded, consent to our privacy
policy, agree to transact with us electronically, and agree to have any dispute
with us resolved by binding arbitration.
1. Registration as a Borrower Member. You are applying to register with us as a
borrower member on the Site. Registration as a borrower member lets you post
qualifying loan requests on the Site and obliges you to accept any resulting
loans that satisfy such requests, subject to your right to cancel your loan
request before closing as set forth in section 3 below. Registration on the Site
as a borrower member is restricted to individuals who satisfy WBK’s credit
policy. Under WBK’s current credit policy, your Fair Isaac Corporation (“FICO”)
score must be greater than 640 and you must meet other credit criteria in order
for you to be eligible to apply for a loan. If for any reason you do not qualify
or you later cease to qualify for a loan from WBK, if, for example, your FICO
score from any consumer reporting agency falls below 640, we or WBK may
terminate your loan request and deny your ability to make additional loan
requests. Even if your FICO score is higher than 640, we or WBK may nevertheless
terminate your registration or loan request based on WBK’s other credit criteria
such as debt-to-income ratio or other information in your credit report.
2. Account Verification. You authorize us to initiate a debit entry to your bank
account in an amount of $0.01 to $0.99 for account verification purposes through
the ACH network. We will reverse this debit following verification and no funds
will be removed from your account. You understand that if we are unable to
verify your bank account for any reason, we will cancel your application and
your loan request will not be posted on the Site.

 

 



--------------------------------------------------------------------------------



 



3. Loan Requests. To the extent you become and remain a registered borrower
member, you may post a qualifying loan request on the Site in the amount of
$1,000 to $25,000. You may not post more than one loan request on the site at a
time and you may not have more than two loans outstanding at any given time.
Your loan request must include all information required by us and WBK. Any
qualifying loan requests you post may remain as an active listing on the Site
for up to 14 days. If your loan request attracts enough funding offers in
accordance with your agreement with WBK, then your loan will close unless you
notify us in writing of your election to terminate your loan request
sufficiently far in advance of loan closing for us to direct WBK to cancel the
loan and for WBK to cancel the transfer of the loan proceeds to your designated
account. Full or partial funding of your loan request may be available before
the expiration of the 14-day period set forth above but in no event shall we be
obligated to notify you of the date upon which your loan may or will fund.
Funding of any loans you receive will proceed as described in your Loan
Agreement with WBK.
4. Limited Power of Attorney. As a condition to registering as a borrower member
on the Site, you hereby grant us a limited power of attorney and appoint us
and/or our designees as your true and lawful attorney-in-fact and agent, with
full power of substitution and re-substitution, for you and in your name, place
and stead, in any and all capacities, to complete and execute one or more
promissory notes in the form appended to your Loan Agreement with WBK (each, a
“Note”) representing in the aggregate the total principal amount you accept, and
the terms, of each loan made to you by WBK in accordance with the disclosures
made to you about such loan (see the disclosures at
http://www.lendingclub.com/account/truthInLending.action), with the full power
and authority to do and perform each and every act and thing requisite and
necessary to be done in connection with such power as fully to all intents and
purposes as you might or could do in person (“Power of Attorney”). This Power of
Attorney is limited solely to the purpose described above and will expire
automatically upon the earlier of (i) the execution of the Notes by us on your
behalf or (ii) the termination or expiration of your loan request posted on the
Site. You may revoke the Power of Attorney at any time before the funds
representing your loan proceeds are transferred to your designated account and
the Notes are executed on your behalf by contacting us in accordance with
section 7, Communications. Once the Notes have been signed by LendingClub acting
as your attorney-in-fact, however, they are deemed executed on your behalf and
the executed Notes shall be your valid and binding obligations thereafter. If
you choose to revoke the Power of Attorney prior to execution of Notes, we will
be unable to proceed with processing your loan request and your pending loan
requests will be considered withdrawn, and your registration as a borrower
member on the Site will be terminated. In such event, we will remove any loan
requests you have posted on the Site and you may be prohibited from posting
additional qualifying loan requests in the future in our discretion.

 

 



--------------------------------------------------------------------------------



 



5. Origination Fee. If your loan request results in a loan, you must pay us a
non-refundable origination fee. The amount of the fee ranges from 0.75% to 3% of
the loan amount, or such lesser amount as may be provided by applicable law,
depending on your credit profile, which amount is stated in the disclosures
provided to you (see the disclosures at
http://www.lendingclub.com/account/truthInLending.action). This fee will be
deducted from your loan proceeds, so the loan proceeds delivered to you will be
less than the full amount of your loan request. You acknowledge that the
origination fee will be considered part of the principal on your loan and is
subject to the accrual of interest.
6. Loan Servicing. You acknowledge and agree that LendingClub shall serve as the
loan servicer for any and all loans you receive but that LendingClub may
delegate servicing to another entity. As loan servicer, LendingClub will
administer and collect on your loans. LendingClub will maintain all Notes
representing your loans in electronic form and shall make all such Notes
available to you for review on the Site.
7. Communications. You agree not to communicate with the Lender Members who
purchase Member Payment Dependent Notes (“MPDNs”) corresponding to your loans
except anonymously and publicly through posting on the Site. For a detailed
description of the MPDNs, please refer to the Prospectus available at [link to
Prospectus]. Subject to section 18, you will send any inquiries, requests for
deferment or forbearance, or other communications regarding your loans by email
to support@lendingclub.com or by regular mail to LendingClub Corporation, 440 N
Wolfe Road, Sunnyvale, California 94085, Attention: Loan Processing Department.
8. Other Borrower Obligations. You agree that you will not, in connection with
your loan request: (i) make any false, misleading or deceptive statements or
omissions of fact in your listing, including but not limited to in the loan
title, or in your loan description; (ii) misrepresent your identity, or
describe, present or portray yourself as a person other than yourself;
(iii) give to or receive from, or offer or agree to give to or receive from any
LendingClub member or other person any fee, bonus, additional interest, kickback
or thing of value of any kind except in accordance with the terms of your loan;
(iv) represent yourself to any person, as a representative, employee, or agent
of ours, or purport to speak to any person on our behalf; or (v) provide, in
your loan request or in communications on the Site related to your loan request,
information upon which a discriminatory lending decision may be made, such as
your race, color, religion, national origin, sex, or age. You acknowledge and
agree that we may rely without independent verification on the accuracy,
authenticity, and completeness of all information you provide to us.

 

 



--------------------------------------------------------------------------------



 



9. Verification. We reserve the right to verify the accuracy of all information
you provide and to terminate this Agreement and remove your loan request in case
of any inaccuracy or omission in your loan request or your application, or any
other violation of this Agreement. We reserve the right to verify any
information you submit through the production of appropriate documentation, and
also reserve the right to conduct such verification through a third party. You
hereby authorize us to request and obtain data from a third party to verify any
information you provide us in connection with your registration as a borrower
member on the Site.
10. NO GUARANTEE. WE DO NOT WARRANT OR GUARANTEE (1) THAT YOUR REQUEST WILL BE
FUNDED, OR (2) THAT YOU WILL RECEIVE A LOAN AS A RESULT OF POSTING A REQUEST.
11. Restrictions on Use of Proceeds; Bank Account. You are not authorized or
permitted to use the Site to obtain, or attempt to obtain, a loan for someone
other than yourself. You are not authorized or permitted to use the Site to
obtain, or attempt to obtain, a loan to fund any illegal activity. You must be
the owner of the deposit account you designate for electronic transfers of funds
and have authority to direct that loan payments be made to us from such account.
Your designated account will be the account into which loan proceeds will be
deposited and from which loan payments will be made.
12. Termination of Registration. We may terminate this Agreement and your status
as a borrower member at any time if you committed fraud or made a
misrepresentation in connection with your registration on the Site or any
application or request for a loan, performed any prohibited activity, or
otherwise failed to abide by the terms of this Agreement. In such event, we will
have all remedies authorized or permitted by this Agreement and applicable law.
We may, in our sole discretion, with or without cause and with or without
notice, restrict your access to the Site.
13. DISCLAIMERS AND LIMITATION ON LIABILITY. THIS AGREEMENT IS FULLY SUBJECT TO
ALL DISCLAIMERS AND LIMITATIONS ON LIABILITY SET FORTH IN THE TERMS OF USE.

 

 



--------------------------------------------------------------------------------



 



14. Entire Agreement. This Agreement represents the entire agreement between you
and us regarding the subject matter of the Agreement and supersedes all prior or
contemporaneous communications, promises and proposals, whether oral, written or
electronic, between us with respect to your registration as a borrower member
and your loan request.
15. Consent to Electronic Transactions and Disclosures. THIS AGREEMENT IS FULLY
SUBJECT TO YOUR CONSENT TO ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH
CONSENT IS SET FORTH IN THE TERMS OF USE.
16. Notices. You agree that we can send you any and all notices and other
communications related to this Agreement, any loan requests you post or your
status as a borrower member by sending an email to your registered email address
or posting the notice or communication on the Site, and notice or communication
shall be deemed to have been duly given and effective when we send it or post it
on the Site. You acknowledge that you have sole access to the registered email
account and your area on the Site and that communications from us may contain
sensitive, confidential, and collections-related communications. If your
registered email address changes, you must notify us immediately of the change
by sending an email to support@Lendingclub.com or calling 866-754-4094. You also
agree to update promptly your registered residence address and telephone number
on the Site if they change.
17. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights or obligations under this Agreement to another
person without our prior written consent. Any such assignment, transfer,
sublicense or delegation in violation of this section 17 shall be null and void.
This Agreement shall be governed by the laws of the State of Delaware without
regard to any principle of conflict of laws that would require or permit the
application of the laws of any other jurisdiction. Any waiver of a breach of any
provision of this Agreement will not be a waiver of any other subsequent breach.
Failure or delay by either party to enforce any term or condition of this
Agreement will not constitute a waiver of such term or condition. If at any time
after the date of this Agreement, any of the provisions of this Agreement shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality and unenforceability of such provision shall have no effect upon and
shall not impair the enforceability of any other provisions of this Agreement.
The headings in this Agreement are for reference purposes only and shall not
affect the interpretation of this Agreement in any way.

 

 



--------------------------------------------------------------------------------



 



18. Arbitration.
a. Either party to this Agreement, or WBK, may, at its sole election, require
that the sole and exclusive forum and remedy for resolution of a Claim be final
and binding arbitration pursuant to this section 18 (the “Arbitration
Provision”), unless you opt out as provided in section 18(b) below. As used in
this Arbitration Provision, “Claim” shall include any past, present, or future
claim, dispute, or controversy involving you (or persons claiming through or
connected with you), on the one hand, and us and/or WBK (or persons claiming
through or connected with us and/or WBK), on the other hand, relating to or
arising out of this Agreement, any Note, the Site, and/or the activities or
relationships that involve, lead to, or result from any of the foregoing,
including (except to the extent provided otherwise in the last sentence of
section 18(f) below) the validity or enforceability of this Arbitration
Provision, any part thereof, or the entire Agreement. Claims are subject to
arbitration regardless of whether they arise from contract; tort (intentional or
otherwise); a constitution, statute, common law, or principles of equity; or
otherwise. Claims include matters arising as initial claims, counter-claims,
cross-claims, third-party claims, or otherwise. The scope of this Arbitration
Provision is to be given the broadest possible interpretation that is
enforceable.
b. You may opt out of this Arbitration Provision for all purposes by sending an
arbitration opt out notice to LendingClub Corporation, 440 N Wolfe Road,
Sunnyvale, California 94085, Attention: Loan Processing Department, that is
received at the specified address within 30 days of the date of your electronic
acceptance of the terms of this Agreement. The opt out notice must clearly state
that you are rejecting arbitration; identify the Agreement to which it applies
by date; provide your name, address, and social security number; and be signed
by you. You may send the opt out notice in any manner you see fit as long as it
is received at the specified address within the specified time. No other methods
can be used to opt out of this Arbitration Provision. If the opt out notice is
sent on your behalf by a third party, such third party must include evidence of
his or her authority to submit the opt out notice on your behalf.
c. The party initiating arbitration shall do so with the American Arbitration
Association (the “AAA”) or JAMS. The arbitration shall be conducted according
to, and the location of the arbitration shall be determined in accordance with,
the rules and policies of the administrator selected, except to the extent the
rules conflict with this Arbitration Provision or any countervailing law. In the
case of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply.

 

 



--------------------------------------------------------------------------------



 



d. If we (or WBK) elect arbitration, we (or WBK, as the case may be) shall pay
all the administrator’s filing costs and administrative fees (other than hearing
fees). lf you elect arbitration, filing costs and administrative fees (other
than hearing fees) shall be paid in accordance with the rules of the
administrator selected, or in accordance with countervailing law if contrary to
the administrator’s rules. We (or WBK, as the case may be) shall pay the
administrator’s hearing fees for one full day of arbitration hearings. Fees for
hearings that exceed one day will be paid by the party requesting the hearing,
unless the administrator’s rules or applicable law require otherwise, or you
request that we (or WBK) pay them and we agree (or WBK agrees) to do so. Each
party shall bear the expense of its own attorneys’ fees, except as otherwise
provided by law. If a statute gives you the right to recover any of these fees,
these statutory rights shall apply in the arbitration notwithstanding anything
to the contrary herein.
e. Within 30 days of a final award by the arbitrator, any party may appeal the
award for reconsideration by a three-arbitrator panel selected according to the
rules of the arbitrator administrator. In the event of such an appeal, any
opposing party may cross-appeal within 30 days after notice of the appeal. The
panel will reconsider de novo all aspects of the initial award that are
appealed. Costs and conduct of any appeal shall be governed by this Arbitration
Provision and the administrator’s rules, in the same way as the initial
arbitration proceeding. Any award by the individual arbitrator that is not
subject to appeal, and any panel award on appeal, shall be final and binding,
except for any appeal right under the Federal Arbitration Act (“FAA”), and may
be entered as a judgment in any court of competent jurisdiction.

 

 



--------------------------------------------------------------------------------



 



f. We agree not to invoke our right to arbitrate an individual Claim you may
bring in Small Claims Court or an equivalent court, if any, so long as the Claim
is pending only in that court. NO ARBITRATION SHALL PROCEED ON A CLASS,
REPRESENTATIVE, OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE
ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A
COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named parties only, and only with
respect to the claims in arbitration, and shall not (a) determine the rights,
obligations, or interests of anyone other than a named party, or resolve any
Claim of anyone other than a named party; nor (b) make an award for the benefit
of, or against, anyone other than a named party. No administrator or arbitrator
shall have the power or authority to waive, modify, or fail to enforce this
section 18(f), and any attempt to do so, whether by rule, policy, arbitration
decision or otherwise, shall be invalid and unenforceable. Any challenge to the
validity of this section 18(f) shall be determined exclusively by a court and
not by the administrator or any arbitrator.
g. This Arbitration Provision is made pursuant to a transaction involving
interstate commerce and shall be governed by and enforceable under the FAA. The
arbitrator will apply substantive law consistent with the FAA and applicable
statutes of limitations. The arbitrator may award damages or other types of
relief permitted by applicable substantive law, subject to the limitations set
forth in this Arbitration Provision. The arbitrator will not be bound by
judicial rules of procedure and evidence that would apply in a court. The
arbitrator shall take steps to reasonably protect confidential information.
h. This Arbitration Provision shall survive (i) suspension, termination,
revocation, closure, or amendments to this Agreement and the relationship of the
parties and/or WBK; (ii) the bankruptcy or insolvency of any party or other
person; and (iii) any transfer of any loan or Note or any other promissory
note(s) which you owe, or any amounts owed on such loans or notes, to any other
person or entity. If any portion of this Arbitration Provision other than
section 18(f) is deemed invalid or unenforceable, the remaining portions of this
Arbitration Provision shall nevertheless remain valid and in force. If an
arbitration is brought on a class, representative, or collective basis, and the
limitations on such proceedings in section 18(f) are finally adjudicated
pursuant to the last sentence of section 18(f) to be unenforceable, then no
arbitration shall be had. In no event shall any invalidation be deemed to
authorize an arbitrator to determine Claims or make awards beyond those
authorized in this Arbitration Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT BEFORE A
JUDGE OR JURY UPON ELECTION OF ARBITRATION BY ANY PARTY.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Sample Funding Statement

     
From:
  Wynn Goodchild
To:
  Barrett Hicken
Cc:
  jdonovan@lendingclub.com; Sherry Gittins; Steve Stanford; Shannon Hutchings
Subject:
  WebBank Loan Information 11-5
Date:
  Wednesday, November 05, 2008 4:13:12 PM

The loans specified below have been processed as of the date of this email and
funds totaling $45,500 will be disbursed by WebBank on the Disbursement Date set
forth in Section A. The promissory notes totaling $45,500 below will be
purchased by Lending Club on the Purchase Date set forth in Section B pursuant
to the Loan Sale Agreement dated 12/10/2007.
Loans for 11-5-08

          Loan ID   Loan $ Amounts  
359183
    14,775.00  
359428
    9,925.00  
359903
    14,775.00  
360506
    3,970.00  
361086
    1,477.50  

 

